Deputy /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 19, 2014

                                   No. 04-13-00316-CV

                               BEXAR COUNTY TEXAS,
                                     Appellant

                                            v.

             DEPUTY SHERIFF'S ASSOCIATION OF BEXAR COUNTY,
                                 Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-14030
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER

     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court